DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Identifiers
Claim 17 appears to have bene inadvertently identified as “withdrawn” Correction is requested. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halpin et al. (US 2002/0011211) in view of Maeda (US 2007/0248832). 
Regarding claims 1-4, Halpin et al. teach quartz glass components used in chemical vapor deposition techniques which can reach temperatures of 1000oC, 1150oC and 1250oC in the presence of hydrochloric acid ([0007] and [0009]). The components include thermocouples, stands, spiders, walls, etc ([0013] and [0022]).  Halpin et al. teach protecting the quartz components with coatings in order to avoid devitrification of 
Halpin et al. are silent to the barrier layers having alumina free comprising tantalum barrier compounds. 
Maeda et al. teach in the same art or providing protective coatings to semiconductor chamber processing components, that comprise quartz glass substrates ([0027]) which comprises a layer on which has been formed a thermal spray coating composed of a mixture of yttrium metal and yttrium oxide, a mixture of yttrium metal and yttrium fluoride, or a mixture of yttrium metal, yttrium oxide and yttrium fluoride, to suppress damage due to plasma erosion even when exposed to a halogen-based plasma, and are thus useful in, for example, semiconductor manufacturing equipment and flat panel display manufacturing equipment capable of reducing particle adhesion on semiconductor wafers ([0013]).  Maeda et al. teach adding a metal layer 28 comprising tantalum between the quartz substrate and the yttrium coating, ([0028]) wherein the tantalum layer and subsequent yttrium containing layer together would read on the claimed improvement comprising an alumina free coating comprising a tantalum compound. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use alternative coatings to protect the semiconductor processing components of Halpin et al., to include tantalum/Y,YF coatings of Maeda et al. which will either inherently meet the claimed material properties or be obviously met to meet the claimed properties of claims 1-3 in order to provide known protection to semiconductor processing chamber equipment. 

Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113). 
The final product claimed is an alumina free coating comprising a tantalum compound barrier on a fused silica surface.  The applicant has not shown that the claimed process limitations will necessarily result in a structural distinction over the prior art of record article and therefore the process limitations are not given patentable weight to distinguish over the final product of the prior art. 
In regards to claim 15, as mentioned above a material and its properties are inseparable and therefore the alumina free tantalum containing barrier layer of Maeda will inherently have a similar coefficient of thermal expansion coefficient to the fused silica substrate, as a material and its properties are inseparable. It is further noted that 
In regards to claims 16 and 17, the barrier of Maeda is multiple layers and is taught to have a thickness of at least 1 micron preferably 10 to 500 microns ([0032]). . 

Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halpin et al. (US 2002/0011211) in view of Kang et al. (US 20150147482). 
Regarding claims 1-4, Halpin et al. teach quartz glass components used in chemical vapor deposition techniques which can reach temperatures of 1000oC, 1150oC and 1250oC in the presence of hydrochloric acid ([0007] and [0009]). The components include thermocouples, stands, spiders, walls, etc ([0013] and [0022]).  Halpin et al. teach protecting the quartz components with coatings in order to avoid devitrification of the fused silica parts during processing ([0008]), where the coatings are taught to comprise silicon nitride, titanium nitride, titanium carbon nitride diamond, etc ([0031]). 
Halpin et al. are silent to the barrier layers being alumina free and comprising tantalum barrier compounds. 
Kang et al. teach in the same art of coating components comprising semiconductor processing equipment an undercoat on the interior surface of reaction chambers used to deposit films on substrates.  The undercoats are deposited through atomic layer deposition methods. The disclosed undercoats help prevent metal contamination, provide improved resistance to flaking, and are relatively thin (abstract).  
Kang et al. teach that the undercoating is formed on all surfaces within the chamber, inclusive of metallic parts and non metallic parts ([0102]). The undercoat is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to coat the chamber parts of Halpin et al. with chamber undercoat of Kang et al., in order to provide improved resistance to flaking, and reduced contamination. The obvious combination results in a modified chamber component, comprising a quartz glass with a devitrification barrier and a chamber undercoat comprising an alumina free tantalum barrier compound thereon, which reads on the claimed improvement. 

Sufficient to resist erosion at temperatures in excess of 1000oC, 1150, and 1250,  in the presence of Hydrochloric Acid
As Kang et al. teach the same materials as claimed, i.e., an alumina free coating comprising a tantalum compound barrier film, is said to inherently be sufficient to resist erosion in the same context as claimed.  A material and its properties are inseparable. 
Where the claimed and prior art products are produced by identical or substantially identical processes, the Patent and Trademark Office can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. Whether the rejection is based on "inherency" under 35 U.S.C. § 102, or "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the inability of the Patent and Trademark Office to manufacture products or obtain and compare prior art products. In re Best, 562 F.2d 1252, 1255 (CCPA 1977). The mere 
In regards to claims 5-15, these claims are written in product by process form, and define the process for which the alumina free coating comprising tantalum is deposited in the fused silica surface. 
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113). 
The final product claimed is an alumina free coating comprising a tantalum compound barrier on a fused silica surface.  This final structure is taught by Halpin and Kang et al. The applicant has not shown that the claimed process limitations will necessarily result in a structural distinction over the prior art of record article and 
In regards to claim 15, as mentioned above a material and its properties are inseparable and therefore the alumina free tantalum containing barrier layer of Hector will inherently have a similar coefficient of thermal expansion coefficient to the fused silica substrate, as a material and its properties are inseparable. It is further noted that the claims do not define a degree of similarity, and since similarity is a relative term, any material combination will have similar CTES depending on how it is measured against. 
In regards to claims 16 and 17, the thicknesses taught by Halpin and Kang et al. overlap those claimed and comprise multiple layers. 
Response to Arguments
In regards to the rejection over Halpin in view of Maeda et al., applicant argues Maeda teaches a tantaluim layer on the substrate bur not that the tantalum is or ever became part of the protective coating.  
Claim 1 requires “ an alumina-free coating comprising a tantalum compound barrier on the fused silica surface…”. The claim uses open ended claim language, viz “comprising” (emphasis added), where an alumina free coating can include multiple layers, support for the examiners position can be found in [0015] of the PGPUB which shows the coating can contain multiple layers. The claimed coating is not limited in such a manner that it would preclude further layers such as the protective coating of Halpin thereon. 

Applicant argues that while none of the references specifically includes alumina, neither do they teach the exclusion of alumina. 
In response, a coating comprising tantalum and Y,YF coating thereon does not contain alumina and thus is an alumina free coating. The applicant carries the burden to show that the coating combination of the prior art contains alumina. 
In regards to claim 5 applicant argues that there is a structural distinction between the coating claimed produced by the process claimed and the coating of the prior art.  Applicant argues that the structural distinction is the layer makeup.  However as discussed above, the coatings are open to multiple layers and the use of the word comprising allows other materials and layer combinations to be present. 

In regards to the rejection over Halpin and Kang et al. applicant argues the undercoat of Kang et al. is applied to the surfaces of the chamber and the built up film on the chamber surfaces as well as the undercoat are removed from the chamber surfaces after use, and the undercoat is merely an incidentally applied coating and that one of ordinary skill would nor expect that a film that is deposited by a CVD process would protect surfaces from erosion during that same CVD process. 
In response, Kang et al. teach depositing an undercoat, and specifically teach tantalum containing layers (For example, a tantalum-containing layer may be deposited by reacting pentakis(dimethylamido)tantalum with ammonia or another reducing agent. 

Applicant argues that there is no indication that such films would protect fused silica from eroding at 1000oC indeed since the film is intended to be cleaned off after a certain number of cycles. In response, Halpin teaches coatings that meet these functional claim limitations so that a tantalum barrier undercoat of a few angstroms on the coatings of Halpin et al. would be deemed to still possess the same characteristics imparted by the coatings of Halpin.   Furthermore, it has been held that a material and its properties are inseparable. Since Halpin et al. teaches the same materials they will inherently possess the same properties as claimed. Burden is on the applicant to provide evidence that the coatings of Halpin modified by Kang would not possess the claimed material properties. 
In regards to claim 5 applicant argues that a person of ordinary skill in the art would expect that a coating applied in the manner of Kang would be different that a coating applied by the claimed process.  However applicant does not provide any evidence how these coatings would be distinguishable.  The final product of Halpin and Kang et al. is an alumina free coating comprising a tantalum barrier and thus has the same final structure as claimed and thus the process limitations are not given weight as applicant has not shown that they must provide a structural distinction over the product of the prior art. 

This same interpretation applies to applicants arguments against claim 13. 
In regards to claim 19, it is the combination of coatings of Halpin and Kang et al. which reads on the claimed improvement. So while Kang et al. teach angstrom level thicknesses, Halpin et al. teach thicknesses that overlap those thicknesses claimed and the multilayer of Halpin and Kang reads on the thicknesses. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C LANGMAN whose telephone number is (571)272-4811.  The examiner can normally be reached on Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUMERA SHEIKH can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






JCL/JONATHAN C LANGMAN/Primary Examiner, Art Unit 1784